Citation Nr: 1214798	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  04-40 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial compensable rating for migraine headaches from October 31, 2002, to June 11, 2003; in excess of 30 percent from June 12, 2003, to May 27, 2004; and in excess of 50 percent on and after May 28, 2004.  

(The issues of entitlement to service connection for a low back disorder, hearing loss, and tinnitus, as well as issues of higher initial disability ratings for diabetes mellitus and residuals of prostate cancer, will be addressed in a decisional document to be issued at a later date.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in May 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, granting service connection for migraine headaches and assigning a rating of 0 percent therefor, effective from October 31, 2002.  By subsequent rating action, the RO in August 2007 increased the rating from 0 percent to 30 percent, effective from June 12, 2003.  

By its decision of November 10, 2010, the Board denied entitlement to an initial rating in excess of 0 percent prior to June 12, 2003, for migraine headaches and to more than a 30 percent rating therefor on and after June 12, 2003.  The Board also granted an initial rating of 50 percent for migraine headaches for the period on and after May 28, 2004.  By that decision, the Board also remanded various other issues then before it to the VA's Appeals Management Center (AMC) so that additional actions relating to claims of entitlement to service connection for a low back disorder, hearing loss, and tinnitus, as well as issues of higher initial disability ratings for diabetes mellitus and residuals of prostate cancer, could be undertaken.  The AMC has not completed its actions as to those matters and they are not herein otherwise addressed, but will be the subject of a subsequent Board decision.  

Following entry of the Board's decision in November 2010, the Veteran appealed the question of the initial ratings to be assigned for migraine headaches to the U.S. Court of Appeals for Veterans Claims (Court).  The parties to that appeal jointly moved the Court in June 2011 to vacate the Board's decision of November 2010 solely as to higher initial ratings denied for migraine headaches and remand the matter to the Board for further actions.  The Court granted the parties' motion by its June 2011 order and the case has since been returned to the Board for further review.  

This appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required on his part.


REMAND

The basis of the parties' joint motion was that the Board in November 2010 failed to provide adequate reasons and bases for not obtaining any and all pertinent records relating to one or more disability claims of the Veteran before the Social Security Administration (SSA).  Inasmuch as those SSA records may have a bearing on the ratings to be assigned, remand to obtain all pertinent SSA records is deemed necessary.  In addition, the retrieval of any additional VA treatment records and the conduct of an additional VA examination in order to evaluate the current level of severity of the Veteran's headaches are found to be advisable, and remand is required to undertake that development.  

Accordingly, this case is REMANDED for the following actions:

1.  Undertake any further actions necessary to comply with the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), including notice to the Veteran of what information and evidence are still needed to substantiate his claims for an initial compensable rating for migraine headaches from October 31, 2002, to June 11, 2003; for a rating in excess of 30 percent from June 12, 2003, to May 27, 2004; for a rating in excess of 50 percent on and after May 28, 2004.  Remind the Veteran that VA will assist him in obtaining any pertinent information, not already on file, which has a bearing on the initial ratings to be assigned for his migraine headaches from October 31, 2002, to the present, to include private treatment records or records relating to any State disability benefit awarded, provided he furnishes sufficient identifying information and authorization to permit VA to locate and obtain the additional evidence.  

2.  To the extent that the Veteran submits a request for VA assistance in obtaining relevant evidence not already on file, and such request is accompanied by sufficient identifying information as to the holder of that evidence and the Veteran's authorization for its release, the AMC must assist the Veteran in obtaining any and all relevant evidence for inclusion in his VA claims folder.  

3.  Obtain any and all pertinent VA treatment records, not already on file, for association with the Veteran's VA claims folder. 

4.  Obtain for inclusion in the Veteran's VA claims folder all pertinent records relating to the Veteran's prior claim(s) for SSA disability benefits, including Supplemental Security Income, through direct contact with the SSA.  Efforts to obtain these and any other Federal records must continue until the AMC determines by way of a formal written determination that the records sought do not exist or that further efforts to obtain same would be futile, and, if it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e) (2011) must be provided to the Veteran and he must then be afforded an opportunity to respond. 

5.  After the foregoing actions are completed, afford the Veteran a VA neurological examination in order to assess the nature and severity of his service-connected migraine headaches.  The claims folder should be made available to and reviewed by the VA examiner for use in 

the study of this case and the prepared report of such evaluation should indicate whether the claims folder was in fact made available and reviewed.  The examination should entail the taking of a complete medical history, as well as the conduct of a clinical evaluation and all diagnostic studies deemed warranted by the examiner.  All pertinent diagnoses should be fully set forth. 

6.  Lastly, readjudicate the claim for initial ratings for migraine headaches for each period of time at issue, and if any of the benefits sought on appeal remain denied, furnish to the Veteran a supplemental statement of the case and afford him an opportunity to respond.  Then, the case should be returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this remand is to obtain additional procedural and evidentiary development.  No inference should be drawn as to the outcome of this matter by the actions herein requested. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

                                                              (CONTINUED ON NEXT PAGE)




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


